Exhibit 10.2

 

 

ALLIANT TECHSYSTEMS INC.

DEFERRED FEE PLAN

FOR NON-EMPLOYEE DIRECTORS

(As amended and restated December 12, 2005)

 

 

1.                               Deferral Election:  A non-employee director of
Alliant Techsystems Inc. (the “Company”) electing to participate in this Plan
(“Participant”) may defer the entire amount (the “Deferred Amount”) of one or
more or all of the following:  installments of annual retainer fees; Board
meeting fees (including Committee meeting fees); and Board committee chair fees.

 

2.                               Timing of Election:  An election to defer fees
payable during any calendar year must be received by the Company by the last
business day of the preceding year.  An election to defer fees will remain in
effect for all calendar years subsequent to the date of receipt by the Company
of such election to defer.  A Participant may change or rescind an election to
defer fees payable during a future calendar year by giving the Company written
notice of such change or rescission by the last business day of the preceding
year.  The deferral of fees payable prior to the effective date of any such
change or rescission shall be irrevocable; and any such change or rescission
shall be effective only for calendar years following the receipt by the Company
of such change or rescission. Notwithstanding the foregoing, an election may be
made on or before March 15, 2005 to defer fees for 2005 and subsequent years
that are payable after the date of such election.

 

New directors may participate in the Plan during the year they become directors
by electing, within 30 days after the date they become directors, to defer fees
and/or retainers payable for meetings and periods following such date.

 

3.                               Deferral Options:  A Participant shall have the
option of having the Deferred Amount credited to a cash unit account (“Cash
Account”), a share unit account (“Share Account”), or a combination of the two.

 

4.                               Share Accounts:  At the end of each calendar
quarter a Participant’s Share Account shall be credited with a number of units
(“Share Units”) equal to (a) the portion of the Deferred Amount for such quarter
designated to be credited to the Participant’s Share Account divided by (b) the
closing price of the Company’s Common Stock (“Stock”) as reported on the New
York Stock Exchange Composite Tape (“NYSE”) on the next to the last trading
business day immediately preceding the end of such calendar quarter.

 

Whenever cash dividends are paid by the Company on outstanding Stock, there
shall be credited to the Share Account additional Share Units equal to (i) the
aggregate dividend that would be payable on outstanding shares of Stock equal to
the number of Share Units in the Share Account on the record date for the
dividend divided by (ii) the closing price of the Stock as reported on the NYSE
on the last trading business day immediately preceding the date of payment of
the dividend.

 

The number of Share Units credited to a Share Account shall be adjusted as
appropriate in the event of any changes in the outstanding Stock by reason of
any stock dividend, stock split, recapitalization, merger, consolidation,
combination or exchange of stock or other similar corporate change.

--------------------------------------------------------------------------------


 

5.                               Cash Accounts:  At the end of each calendar
quarter, a Participant’s Cash Account shall be credited with the portion of the
Deferred Amount for such quarter designated to be credited to the Participant’s
Cash Account.  A Participant’s Cash Account balance at the beginning of each
calendar quarter shall be credited at the end of such quarter with interest for
the quarter at an annual rate equal to the average of the Company’s one-year
borrowing cost as in effect at the beginning of the quarter and the end of the
quarter, in each case as determined by the Company’s Chief Financial Officer.

 

6.                               No Account Transfers:  A Participant may not
transfer or convert a Share Account to a Cash Account or vice versa.

 

7.                               Payment Options:  At the same time an election
to defer is made, a Participant shall irrevocably select from the following
options the method by which the Share Account/Cash Account balance(s) shall be
paid:

 

A.                   One lump sum, payable on the first business day of the
calendar year following the year during which the Participant ceases to be a
director of the Company (the “Valuation Date”); or

 

B.                     In up to ten annual installments commencing on the
Valuation Date.

 

All payments made pursuant to this Plan shall be made in cash.  The Share Units
credited to a Share Account as of the Valuation Date shall be converted to cash
and credited to a Cash Account in the following manner:  The amount credited to
the Cash Account upon such conversion shall equal (i) the number of Share Units
credited to the Share Account on the Valuation Date, multiplied by (ii) the
average of the reported closing prices of the Stock as reported on the NYSE for
the twenty consecutive trading business days immediately preceding the Valuation
Date.

 

In the case of installment payments, the Cash Account shall be credited with
interest pursuant to Section 5 above during the period that the installment
payments are being made.

 

Notwithstanding the payment option selected by a Participant:

 

I.                         In no event shall any payment be made with respect to
amounts credited to a Cash Account as a result of the conversion of Share Units
to cash pursuant to this Section 7 until six months after the date of the
Participant’s most recent election to defer a Deferred Amount into a Share
Account; and

 

II.                     In no event shall a Participant be entitled to receive
annual installment payments if the amount credited to the Participant’s Cash
Account (including any amounts credited thereto as a result of the conversion of
Share Units to cash pursuant to this Section 7) is less than $50,000.  In such
event, the Participant shall receive a lump sum payment on the Valuation Date.

 

8.                               Funding:  This Plan shall be non-funded.  A
Participant shall be a general unsecured creditor of the Company with respect to
his or her Share Account/Cash Account balance(s).

 

--------------------------------------------------------------------------------


 

9.                               Administration:  This Plan shall be
administered by the Nominating and Governance Committee of the Board of
Directors, or such other committee of directors as may be designated by the
Board, which shall have full power to formulate additional details and
regulations for carrying out this Plan and to make interpretations of this Plan;
provided that such interpretations shall not affect the obligation of the
Company to pay a Participant his or her Share Account/Cash Account balance(s).
Any election for deferral or distribution that is inconsistent with section 409A
of the Internal Revenue Code of 1986, as amended, with respect to amounts
otherwise payable after December 31, 2004 shall not be effective.

 

10.                         Beneficiary:  A Participant may designate a
beneficiary or beneficiaries to receive payments due under the Plan in the event
of the Participant’s death.  Such designation must be received by the Company
prior to the Participant’s death.  The Participant’s Share Account/Cash Account
balance(s) shall be paid to the Participant’s beneficiary or beneficiaries in a
lump sum as soon as practicable after the Participant’s death.  Any Share Units
credited to a Share Account shall be converted to cash and credited to a Cash
Account in the manner described in Section 9 above, in which case the Valuation
Date shall be the date of the Participant’s death.  In the absence of an
effective beneficiary designation, the Participant’s Share Account/Cash Account
balance(s) shall be paid to the Participant’s estate.

 

--------------------------------------------------------------------------------


 

ALLIANT TECHSYSTEMS INC.

DEFERRED FEE PLAN

FOR NON-EMPLOYEE DIRECTORS

 

ELECTION TO DEFER

(See instructions on reverse side)

 

 

TO:                            Alliant Techsystems Inc.

 

 

Pursuant to the terms of the above Plan, I hereby make the following election
with respect to fees payable to me as a director of Alliant Techsystems Inc.
during calendar years after the date hereof:

 

1.

Deferred Amount:

I hereby elect to defer the following fees according to the terms of the Plan
(check only those fees to be deferred):

 

A.

 

 

 

installments of annual retainer fee

 

 

 

 

 

B.

 

 

 

Board meeting fees (including Committee meeting fees)

 

 

 

 

 

C.

 

 

 

Committee Chair fees

 

2.

Type of Account:

I hereby elect to have my Deferred Amount allocated between a Share Account and
Cash Account as follows:

 

Share Account:

 

 

%

Cash Account:

 

 

%

Total

 

100

%

 

3.

Payout Methods:

I hereby elect to have my Share Account/Cash Account balance(s) paid out as
follows:

 

A.

 

 

 

In one lump sum (on the first business day of the year after I cease being a
director of

 

 

 

 

the Company);

 

or

 

B.

 

 

 

In

        

 annual installments (commencing on the first business day of the year after

 

 

 

 

I cease being a director of the Company).

 

I understand that this election will apply to fees payable during all future
calendar years following receipt of this election by the Company; but that if I
wish to change or rescind this election as to any future calendar year, I must
so advise the Company in writing by the last business day of the preceding
year.  I also understand that the deferral of fees payable prior to the
effective date of any such change or rescission shall be irrevocable; and that
any such change or rescission will apply only to fees payable during calendar
years following the receipt by the Company of such change or rescission.

 

Date:

 

 

 

 

 

 

(Signature of Non-Employee Director)

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------


 

DESIGNATION OF BENEFICIARY

(Please type or print)

 

Name of Director

 

Marital Status: Single 

 

Social Security No.

 

Married 

 

 

I hereby revoke any previous designation(s) of beneficiary made by me with
respect to amounts payable by Alliant Techsystems Inc. (the “Company”) under the
Company’s Deferred Fee Plan for Non-Employee Directors in the event of my death;
and I hereby designate the following person(s) or entity to receive, upon my
death, any such amounts:

 

Primary Beneficiary or Beneficiaries:

 

Name:

 

Share:

 

%

Relationship:

 

Birth Date:

 

Address:

 

 

 

 

 

SS #

 

Name:

 

Share:

 

%

Relationship:

 

Birth Date:

 

Address:

 

 

 

 

 

SS #

 

 

Contingent Beneficiary or Beneficiaries (if your Primary Beneficiary(ies) all
predecease you):

 

Name:

 

Share:

 

%

Relationship:

 

Birth Date:

 

Address:

 

 

 

 

 

SS #

 

Name:

 

Share:

 

%

Relationship:

 

Birth Date:

 

Address:

 

 

 

 

 

SS #

 

 

Date:

 

 

Director’s Signature:

 

 

--------------------------------------------------------------------------------